United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1575
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Sidney Glennard Hines

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                            Submitted: January 11, 2021
                               Filed: June 1, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In 2009, a jury convicted Sidney Hines of five crack cocaine-related offenses
in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A)-(C), 856. The district court
determined that his advisory guidelines sentencing range was 292-365 months and
sentenced Hines to 300 months imprisonment. Hines appealed, and we affirmed.
United States v. Hines, 395 Fed. App’x 316 (8th Cir. 2010), cert. denied, 563 U.S.
982 (2011). In 2014, Hines moved for a reduced sentence under USSG Amendment
782. This Amendment, designed to reduce the disparity between crack and powder
cocaine penalties under the Guidelines, reduced Hines’s guidelines range to 235-293
months, with the bottom of the range “restricted” by the 240-month mandatory
minimum sentence. See USSG § 5G1.1(c)(2) and comment. The district court
reduced his sentence to 247 months.

       In 2020, Hines moved for a sentence reduction under Section 404 of the First
Step Act. Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018). After briefing, the
district court1 determined that Hines was eligible for First Step Act relief, reduced his
term of supervised release by two years, but exercised its discretion and declined to
reduce the imprisonment sentence because, “if the purpose of the First Step Act is to
give retroactive application to the Fair Sentencing Act, the defendant has received
that benefit together with the benefit of Guideline Amendment 782.” Hines appeals.
Reviewing the decision to grant or deny an authorized sentence reduction for abuse
of discretion, we affirm. See United States v. McDonald, 944 F.3d 769, 771 (8th Cir.
2019) (standard of review).

       On appeal, Hines advances several arguments our recent decisions have
rejected. The district court did not err by misapprehending its broad First Step Act
discretion or by failing to affirmatively analyze the 18 U.S.C. § 3553 sentencing
factors. See United States v. Holder, 981 F.3d 647, 649-50 (8th Cir. 2020). The court
was not required to make an affirmative statement acknowledging its discretion,
United States v. Booker, 974 F.3d 869, 871 (8th Cir. 2020), nor to “respond to every
argument made by defendant or recite each section 3553 factor.” United States v.
Williams, 943 F.3d 841, 844 (8th Cir. 2019). The court needed only to “set forth
enough to satisfy the appellate court that [it] has considered the parties’ arguments


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
and has a reasoned basis for exercising [its] own legal decisionmaking authority.”
Booker, 974 F.3d at 871, quoting Rita v. United States, 551 U.S. 338, 356 (2007).

       Hines further argues that the district court committed two procedural errors.
First, he argues the court “fail[ed] to ensure that Mr. Hines’s present-day guideline
calculation was correct” by taking into account the Sentencing Commission’s
elimination of “recency” points in USSG Amendment 742, which would lower his
Amendment 782 amended range from 235-293 months to 210-262 months. This
contention is without merit. Reducing the amended guidelines range under
Amendment 742 would not have affected the extent of the district court’s discretion
under the First Step Act because the court expressly recognized that the Fair
Sentencing Act reduced Hines’s mandatory minimum sentence to 10 years (120
months). More important, Amendment 742 is not retroactive. See United States v.
Johnson, 703 F.3d 464, 466 (8th Cir. 2013). Thus, it would not have applied “if
sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered
offense was committed” in 2009. First Step Act § 404(b).

       Second, Hines argues the district court erred in concluding he received the full
benefit of Amendment 782 because the revised guidelines range under Amendment
782 was 235-293 but was “increased from 235 at the bottom of the range to 240, due
to the § 841(b)(1)(A) mandatory minimum.” There was no error, procedural or
otherwise. Section 5G1.1(c)(2) expressly provides that the mandatory minimum is
the bottom of the range. Of course, the district court had First Step Act discretion to
increase the proportional benefit it had granted under Amendment 782 in 2014. But
it was not obligated to do so, nor was it obligated to begin its First Step Act analysis
with an artificial recalculation of its prior Amendment 782 range.

      The district court made no procedural error in determining the amended
guidelines range under the Fair Sentencing Act, and its statement that the prior
reduction under Amendment 782 achieved the purposes of the First Step Act provided

                                          -3-
the appellate court “a reasoned basis for exercising his own legal decisionmaking
authority.” Booker, 974 F.3d at 871, quoting Rita, 551 U.S. at 356.

      The Order of the district court dated March 6, 2020 is affirmed.
                      ______________________________




                                       -4-